Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Melcher (Reg. No. 35,950) on January 24, 2022.

The application has been amended as follows: 


 	a housing with an internal wall forming a cavity with an inlet and outlet for process fluid; 
a rotor with a rotor axis in the cavity, a distance between an outer face of the rotor and the internal wall of the housing varies in the rotational direction; 
vanes arranged in outwardly directed slots in the rotor, there is relative sliding between the vanes and the rotor during rotation, the vanes extend between the outer face of the rotor and the internal wall of the housing; 
wherein at least one pair of hydrostatic slide bearings for each vane, each pair comprises one hydrostatic slide bearing on each side of the vane, each hydrostatic slide bearing comprises: 
a bearing fluid chamber with a variable volume; 
a bearing fluid supply line with a flow restriction between a bearing fluid supply and the bearing fluid chamber; 
a bearing pad with a bearing face facing the vane, and an opposite side facing the bearing fluid chamber, the bearing pad is movable towards and away from the bearing fluid chamber, a movement of the bearing pad towards the bearing fluid chamber corresponds to a decrease of the bearing fluid chamber volume, a movement 
a bearing fluid channel between the bearing fluid chamber and the bearing pad face, for supplying bearing fluid to a slide bearing fluid film between the bearing pad face and the vane; wherein, during rotation: 
pressure changes of the process fluid cause varying tangential forces on the vane, which tilt the vane towards and away from the bearing pad; 
when the vane is tilted towards the bearing pad, the vane forces the bearing pad towards the bearing fluid chamber, which decreases the volume of the bearing fluid chamber, the flow restriction of the bearing fluid supply line restricts return of bearing fluid to the bearing fluid supply, causing a pressurizing [[
when the vane is tilted away from the bearing pad, bearing fluid at supply pressure flows from the bearing fluid supply line to the bearing fluid chamber, which increases the volume of the bearing fluid chamber, which in turn forces the bearing pad towards the vane, at the same time supply pressure bearing fluid flows from the bearing fluid chamber, through the bearing fluid channel to the bearing pad face, and to the slide bearing fluid film. - - 
- - 24. (Currently Amended) The rotary sliding vane machine of claim 13, wherein the hydrostatic slide bearings for each vane are included in an exchangeable cassette. - - 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the rotary sliding vane machine as claimed including specifically at least one pair of hydrostatic slide bearings for each vane, each pair comprises one hydrostatic slide bearing on each side of the vane, each hydrostatic slide bearing comprises: a bearing fluid chamber with a variable volume; a bearing fluid supply line with a flow restriction between a bearing fluid supply and the bearing fluid chamber; a bearing pad with a bearing face facing the vane, and an opposite side facing the bearing fluid chamber, the bearing pad is movable towards and away from the bearing fluid chamber, a movement of the bearing pad towards the bearing fluid chamber corresponds to a decrease of the bearing fluid chamber volume, a movement of the bearing pad away from the bearing fluid chamber corresponds to an increase of the bearing fluid chamber volume; a bearing fluid channel between the bearing fluid chamber and the bearing pad face, for supplying bearing fluid to a slide bearing fluid film between the bearing pad face and the vane; wherein, during rotation: pressure changes of the process fluid cause varying tangential forces on the vane, which tilt the vane towards and away from the bearing pad; when the vane is tilted towards the bearing pad, the vane forces the bearing pad towards the bearing fluid chamber, which decreases the volume of the bearing fluid chamber, the flow restriction of the bearing fluid supply line restricts return of bearing fluid to the bearing fluid supply, causing a pressurizing of the bearing fluid in the bearing fluid chamber, making it high pressure bearing fluid, and high pressure bearing fluid flows from the bearing fluid chamber, through the bearing fluid channel to the bearing pad face, and to the slide bearing fluid film; and when the vane is tilted away from the bearing pad, bearing fluid at supply pressure flows from the bearing fluid supply line to the bearing fluid chamber, which increases the volume of the bearing fluid chamber, which in turn forces the bearing pad towards the vane, at the same time supply pressure bearing fluid flows from the bearing fluid chamber, through the bearing fluid channel to the bearing pad face, and to the slide bearing fluid film is not shown or rendered obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
H󠅩OEG (US 2020/0370553 A1) has hydraulic bearings for a vane machine.  This prior art is by the same assignee and filed on the same date, as well as, not usable for double patenting.
JINOV (U.S. Patent 5,996,355) discloses a vane machine that uses a seal on one side and a rolling seal on the opposite side of the vane.
BEUST (U.S. Patent 2,044,873) discloses a vane compressor with pressurized bearing pads (61, 63, 65; 62, 64, 66).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746